         Case 1:20-cv-10985-WGY Document 25 Filed 10/29/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 JULIA DURBECK, individually and on                  )
 behalf of all others similarly situated,            ) Case No. 1:20-cv-10985-WGY
                                                     )
                        Plaintiff,                   ) ORAL ARGUMENT REQUESTED
                                                     )
                v.                                   )
                                                     )
 SUFFOLK UNIVERSITY,                                 )
                                                     )
                        Defendant.

                          DEFENDANT SUFFOLK UNIVERSITY’S
                                MOTION TO DISMISS

       Defendant Suffolk University hereby moves, pursuant to Federal Rule of Civil Procedure

12(b)(6), to dismiss all counts in the Amended Complaint of Plaintiff Julia Durbeck, filed on behalf

of herself and all others similarly situated in the above-captioned action. For the reasons set forth

in the accompanying memorandum of law, Suffolk University respectfully requests that the Court

grant this Motion to Dismiss in its entirety and dismiss the Amended Complaint.

                             REQUEST FOR ORAL ARGUMENT

       Suffolk University respectfully requests oral argument in connection with its Motion to

Dismiss the Amended Complaint.




                                                 1
         Case 1:20-cv-10985-WGY Document 25 Filed 10/29/20 Page 2 of 3




DATED: October 29, 2020                   Respectfully submitted,

                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP



                                            By /s/ Kathleen M. Sullivan
                                              Kathleen M. Sullivan (BBO No. 551053)
                                              Shon Morgan (pro hac vice)
                                              Crystal Nix-Hines (pro hac vice)
                                              865 South Figueroa Street, 10th Floor
                                              Los Angeles, California 90017-2543
                                              Telephone:     (213) 443-3000
                                              Facsimile:     (213) 443-3100
                                              kathleensullivan@quinnemanuel.com
                                              shonmorgan@quinnemanuel.com
                                              crystalnixhines@quinnemanuel.com

                                               Harvey Wolkoff (BBO No.532880)
                                               Phillip Syers (BBO No. 699241)
                                               111 Huntington Ave., Suite 520
                                               Boston, MA 02199-3600
                                               Telephone:     (612) 712-7100
                                               Facsimile:     (612) 712-7200
                                               harveywolkoff@quinnemanuel.com

                                               Attorneys for Defendant,
                                               Suffolk University

                            LOCAL RULE 7.1 CERTIFICATION

        I certify that defendant complied with the provisions of Local Rule 7.1 by conferring with
counsel for Julia Durbeck on October 29, 2020. The parties were unable to agree with respect to
the issues raised in defendant’s motion to dismiss, and are thus at an impasse and require the
Court’s assistance to resolve the dispute.

Dated: October 29, 2020

                                             /s/ Kathleen M. Sullivan
                                             Kathleen M. Sullivan




                                                2
         Case 1:20-cv-10985-WGY Document 25 Filed 10/29/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document filed today through the Court’s CM/ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF).

Dated: October 29, 2020

                                               /s/ Kathleen M. Sullivan
                                               Kathleen M. Sullivan




                                                 3
